Citation Nr: 0518131	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-15 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to waiver of recovery of a compensation 
overpayment in the calculated amount of $831.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision by the RO's Committee 
on Waivers and Compromises.

This case was previously before the Board in November 2003, 
when it was remanded for additional development.  The case 
was returned to the Board in April 2005, and the veteran's 
representative submitted a written presentation in May.


FINDINGS OF FACT

1.  In June 1976, the RO awarded the veteran a 30 percent 
evaluation for service-connected depressive reaction, 
effective from March 3, 1976.

2.  The veteran married B in February 1981.

3.  In July 1981, the veteran was notified that his 
disability compensation award had been amended, effective the 
date of his marriage to B; he was informed that his award 
included additional benefits for his spouse, and that any 
change in the number or status of his dependents had to be 
reported promptly to VA.

4.  In February 1990 and January 1993, the veteran was again 
notified that his compensation award included an additional 
amount for his spouse and/or child(ren), and that he needed 
to report any change in the number and/or status of his 
dependents to VA.

5.  In February 2001, the veteran notified the RO that he had 
been married to E in July 1999.

6.  In May 2001, the veteran informed the RO that B had died 
in August 1996.

7.  In July 2001, the RO removed B from the veteran's award 
effective from September 1, 1996, and added E to his award 
effective from March 1, 2001; this resulted in a compensation 
overpayment in the calculated amount of $1944.

8.  In November 2001, the RO increased the rating for the 
veteran's service-connected depressive reaction to 50 
percent, effective from February 16, 2001; the retroactive 
award reduced the amount of the prior overpayment to $831.

9.  There is no indication that the assessed overpayment is 
the result of fraud, misrepresentation, or bad faith.  

10.  Based on all factors, it would be against equity and 
good conscience to recover the additional compensation paid 
to the veteran from August 1, 1999 to February 28, 2001, on 
account of a dependent spouse when, in fact, he had a 
dependent spouse during that period.

11.  Based on all factors, it would not be against equity and 
good conscience to recover the additional compensation paid 
to the veteran from September 1, 1996 to July 31, 1999.


CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2004).

2.  Recovery of the additional compensation paid to the 
veteran from August 1, 1999 to February 28, 2001, on account 
of a dependent spouse, is waived.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2004).

3.  Recovery of the additional compensation paid to the 
veteran from September 1, 1996 to July 31, 1999, on account 
of a dependent spouse, is not waived.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Merits of the Veteran's Claim

In June 1976, the RO awarded the veteran a 30 percent 
evaluation for service-connected depressive reaction, 
effective from March 3, 1976.  The veteran married B in 
February 1981, and in July 1981 the veteran was notified that 
his disability compensation award had been amended, effective 
the date of his marriage to B.

In February 2001, the veteran notified the RO that he had 
been married to E in July 1999.  In May 2001, the veteran 
informed the RO that B had died in August 1996.  In July 
2001, the RO removed B from the veteran's award effective 
from September 1, 1996, and added E to his award effective 
from March 1, 2001; this resulted in a compensation 
overpayment in the calculated amount of $1944.  In November 
2001, the RO increased the rating for the veteran's service-
connected depressive reaction to 50 percent, effective from 
February 16, 2001; the retroactive award reduced the amount 
of the prior overpayment to $831.  This issue presently 
before the Board is whether VA should waive recovery of this 
overpayment.

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a).  The standard of "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  
38 C.F.R. § 1.965(a).  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all-inclusive: fault of the debtor; 
balancing of faults between the debtor and VA; undue hardship 
of collection on the debtor; defeat of the purpose of an 
existing benefit to the appellant; unjust enrichment of the 
appellant; and whether the appellant changed positions to his 
or her detriment in reliance upon a granted VA benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the request for waiver, or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the 
request, in which case the request is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the present case, there is no indication that the assessed 
overpayment is the result of fraud, misrepresentation, or bad 
faith.  Moreover, the veteran is not challenging the 
propriety of the creation of the indebtedness.  Rather, he is 
asking, on grounds of equity and good conscience, that he be 
permitted "to receive the money I would have received if I 
had reported my marriage [in July 1999, to E] to the VA 
properly."

Turning to consideration of the various factors set out in 
38 C.F.R. § 1.965(a), the Board finds, first, that the 
veteran was solely at fault in the creation of the present 
overpayment.  As noted previously, the record shows that in 
June 1976 the RO awarded the veteran a 30 percent evaluation 
for service-connected depressive reaction, effective from 
March 3, 1976.  The veteran married B in February 1981, and 
in July 1981 he was notified that his disability compensation 
award had been amended, effective the date of his marriage to 
B.  He was informed that his award included additional 
benefits for his spouse, and that any change in the number or 
status of his dependents had to be reported promptly to VA.  
In February 1990 and January 1993, the veteran was again 
notified that his compensation award included an additional 
amount for his spouse and/or child(ren), and that he needed 
to report any change in the number and/or status of his 
dependents to VA.

The veteran's marital status changed in August 1996 when, 
unfortunately, his wife, B, passed away.  However, the 
veteran failed to timely inform VA of this fact.  It was not 
until the RO contacted him by telephone in May 2001 that he 
reported his former wife's death.  As noted above, the 
veteran was duly informed on several occasions of his 
obligation to timely report any changes in the number and/or 
status of his dependents.  Nevertheless, he failed to do so.  
After obtaining the correct information as to the status of 
the veteran's dependents, the RO took prompt action on the 
matter.  Thus, it cannot be said that VA bears any fault in 
the creation of the overpayment.  It is clear that the 
veteran's actions, or lack thereof, were the sole cause of 
the overpayment, without any fault on the part of VA.

Another factor to be considered is undue hardship.  In this 
regard, the Board notes that there is no suggestion on the 
current record that recovery of the present overpayment would 
deprive the veteran or his family of basic necessities.  The 
veteran has not submitted a financial status report (or 
equivalent information), despite the fact that the Board 
remanded his case to the RO in November 2003-at his 
representative's request-for the express purpose of allowing 
him to provide such a report.  Because he has failed to 
cooperate in this respect, there is no evidentiary basis upon 
which a finding of undue hardship can be based.

The Board must also consider whether recovery of the 
overpayment would defeat the purpose of the benefit, and 
whether failure to make restitution would result in unfair 
gain to the veteran.  In this regard, the Board notes that 
the veteran has been married to his current spouse, E, since 
July 19, 1999.  Had he timely informed VA of that marriage, 
he would have been entitled to additional benefits for E from 
August 1, 1999.  See 38 U.S.C.A. §§ 1115, 5111(a); 38 C.F.R. 
§§ 3.4(b)(2), 3.31, 3.401(b).  Because he actually had a 
dependent spouse at that time, the Board finds that he would 
not be unjustly enriched if he were permitted to retain the 
additional compensation he received for a dependent spouse 
for the period from August 1, 1999 to February 28, 2001.  
Moreover, because the purpose of the additional benefit was 
to provide supplemental income for the support of a dependent 
spouse, and the veteran actually had a spouse during this 
period, recovery of the debt during this period would defeat 
the purpose of the benefit.  With respect to the period from 
September 1, 1996 to July 31, 1999, however, he was not 
entitled to any additional compensation for a spouse during 
that time frame.  Consequently, the Board finds that allowing 
him to retain the additional compensation he received for a 
dependent spouse during that period would result in unfair 
gain to the veteran, and would not defeat the purpose of the 
benefit.

Finally, the Board must consider whether the veteran changed 
positions to his detriment in reliance upon the additional 
benefit.  In this regard, the Board notes only that the 
veteran has not contended, and the evidence does not show, 
that he has relinquished a valuable right or incurred a legal 
obligation in reliance on the additional compensation here in 
question.

Based on a thorough review of the record in this case, and 
weighing all of the equities involved, the Board finds that 
the evidence supports waiver of recovery of the additional 
compensation paid to the veteran from August 1, 1999 to 
February 28, 2001, on account of a dependent spouse.  As 
noted above, it is clear that the veteran was solely at fault 
in the creation of the debt for this period, and there is 
nothing to show that he has relied on the additional benefits 
to his detriment or that recovery would cause him or his 
family undue hardship.  However, recovery of the debt would 
defeat the purpose of the benefit, and would not result in 
any unjust enrichment to the veteran.  On balance, the Board 
finds that it would be against equity and good conscience to 
recover the additional compensation paid to the veteran from 
August 1, 1999 to February 28, 2001.  The evidence, at a 
minimum, gives rise to a reasonable doubt on the question.  
Accordingly, recovery of the additional compensation paid to 
the veteran during this period is waived.

The Board finds, however, that the preponderance of the 
evidence is against waiver of recovery of the additional 
compensation paid to the veteran from September 1, 1996 to 
July 31, 1999.  The Board acknowledges the veteran's 
statements to the effect that his "state of mind" 
(including impairment occasioned by his service-connected 
psychiatric disorder) interfered with his ability to keep 
track of, organize, and remember things with respect to his 
personal affairs during the relevant time frame.  However, as 
with the other period at issue, discussed above, it is clear 
that the veteran was solely at fault in the creation of the 
debt for this period, and there is nothing to show that he 
has relied on the additional benefits to his detriment or 
that recovery would cause him or his family undue hardship.  
Further, allowing him to retain the additional compensation 
he received for a dependent spouse during this period would 
result in unfair gain to the veteran, and would not defeat 
the purpose of the benefit.  In the final analysis, the Board 
is of the opinion that, based on all factors, it would not be 
against equity and good conscience to recover the additional 
compensation paid to the veteran from September 1, 1996 to 
July 31, 1999.  Therefore, recovery of the debt from that 
period is not waived.

II.  The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  Although 
the VCAA is applicable to many types of claims, the United 
States Court of Appeals for Veterans Claims has held that the 
Act does not apply to requests for waiver of recovery of 
overpayment under Title 38 U.S.C. chapter 53.  See Lueras v. 
Principi, 18 Vet. App. 435, 437-38 (2004).


ORDER

Recovery of the additional compensation paid to the veteran 
from August 1, 1999 to February 28, 2001, on account of a 
dependent spouse, is waived.

Recovery of the additional compensation paid to the veteran 
from September 1, 1996 to July 31, 1999, on account of a 
dependent spouse, is not waived.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


